Case 2:15-cr-20217-SJM-APP ECF No. 322, PageID.7813 Filed 03/25/21 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                                 Case No. 2:15-cr-20217-1
                    Plaintiff,                   Civil Case No. 2:20-cv-12934

 v.                                              HONORABLE STEPHEN J. MURPHY, III

 D-1 DAVID HANSBERRY,

                    Defendant.
                                         /

                       OMNIBUS OPINION AND ORDER

      The   Court    sentenced   Defendant         David   Hansberry   to   151   months'

imprisonment after a jury convicted him of conspiracy to obtain property by extortion

under color of official right. ECF 176, PgID 1942–43. The Sixth Circuit affirmed his

sentence on June 13, 2019. United States v. Watson, 778 F. App'x 340 (6th Cir. 2019).

Defendant's petition to have his appeal heard en banc was denied on July 24, 2019.

Based on the Court's review of the Supreme Court's docket, he took no other action

to appeal the case. If Defendant chose to file a § 2255 petition from his conviction—

which he did—it was due no later than October 22, 2020 under the applicable federal

deadlines. ECF 271, PgID 7130.

      The day before the filing deadline, Defendant moved for equitable tolling, an

extension of time, or, in the alternative, to amend the § 2255 petition (even though it

had not yet been filed). ECF 297. In the motion, Defendant attached a brief in support

of the proposed § 2255 petition. Id. at 7466–541. Defendant also explained that the




                                             1
Case 2:15-cr-20217-SJM-APP ECF No. 322, PageID.7814 Filed 03/25/21 Page 2 of 7




lengthy accompanying brief was "incomplete" and that he needed more time to "fully

develop all of the arguments[.]" Id. at 7541.

      On the filing deadline date, Defendant submitted a form § 2255 petition. ECF

298. The petition failed to state the grounds or facts that supported the petition. Id.

at 7548–53. Rather, the petition referred to the long brief, ECF 297, for crucial

information. See ECF 298, PgID 7548–53.

      Since then, Defendant has moved for a stay, an equitable tolling extension, and

to amend the § 2255 petition. ECF 308. Defendant also notified the Court that he was

transferred to a new facility and thus requested to stay his § 2255 case, ECF 312, and

he also moved to extend the time to file a reply, ECF 314, to the Government’s

response, ECF 316. And Defendant has moved to compel the warden of his prison to

return his legal documents. ECF 321. The Government has also moved to strike two

motions: ECF 297 and 308. ECF 309, 310 (amended motion to strike).

                                   DISCUSSION

      The Court will first grant in part and deny in part the Government's amended

motion to strike. After, the Court will address Defendant's remaining motions.

I.    Motion to Strike

      In the motion to strike, the Government pointed out that Local Rule 7.1 applies

to briefs filed in § 2255 proceedings. ECF 310, PgID 7645 (citing Martinez v. United

States, 865 F.3d 842, 844 (6th Cir. 2017)); see also United States v. Reynolds, No. 18-

13104, 2020 WL 209749, at *3 (E.D. Mich. Jan. 14, 2020) (striking a § 2255 brief for

not complying with Local Rule 7.1 and allowing the defendant to refile). Because



                                           2
Case 2:15-cr-20217-SJM-APP ECF No. 322, PageID.7815 Filed 03/25/21 Page 3 of 7




Defendant filed a memorandum that exceeded Local Rule 7.1(d)(3)'s twenty-five-page

limit, the Government moved to strike it. ECF 310, PgID 7645.

      A § 2255 brief must comply with Local Rule 7.1. See Martinez, 865 F.3d at 844

(holding that Local Rules apply to briefs filed in § 2255 proceedings); see also

Reynolds, 2020 WL 209749, at *3. Defendant's brief in support of the § 2255 motion

clearly exceeded Local Rule 7.1(d)(3)(A)'s twenty-five-page limit. See ECF 297. The

brief also ignored Local Rule 5.1(a)(2)'s double space requirement. See ECF 297; E.D.

Mich. L.R. 7.1(b)(1) ("Motions must comply with LR 5.1."). Thus, the Court will strike

ECF 297. But the Court will not strike ECF 308 because the motion is only fourteen

pages long with several attached exhibits. See E.D. Mich. L.R. 7.1(d)(3)(A) ("The text

of a brief supporting a motion or response, including footnotes and signatures, may

not exceed 25 pages.").

      Without the accompanying brief, Defendant's § 2255 petition violates Rules

2(b)(1) and (2) of the Rules Governing Section 2255 Proceedings for the United States

District Courts. Rule 2(b)(1) requires a § 2255 petition to "specify all the grounds for

relief available to the moving party[.]" And Rule 2(b)(2) requires a § 2255 petition to

"state the facts supporting each ground [for relief.]" Because the petition is defective,

the Court will allow Defendant "an opportunity to conform his motion to Rule 2(b)'s

procedural requirements[.]" United States v. Guerrero, 488 F.3d 1313, 1315–17 (10th

Cir. 2007); see also Kafo v. United States, 467 F.3d 1063, 1069–71 (7th Cir. 2006)

(same).




                                           3
Case 2:15-cr-20217-SJM-APP ECF No. 322, PageID.7816 Filed 03/25/21 Page 4 of 7




       In the future, the Court reminds Defendant that any filing he submits to the

Court must comply with Local Rule 7.1. Defendant may therefore file either: (1) a

brief of no more than twenty-five pages, doubled-spaced, with 14-point font; or (2) a

brief of no more than twenty pages, doubled-spaced, with 12-point font. Reynolds,

2020 WL 209749, at *3 (quotation omitted). If Defendant's filings violate Local Rule

7.1, the Court will strike the filings.

II.    Motions for Equitable Tolling

       Defendant has also twice moved for equitable tolling. As set forth above,

Defendant submitted the first motion before he filed the § 2255 petition. ECF 297.

Defendant filed the second motion two months after he filed the § 2255 petition. ECF

308. The Court will treat the second motion as an amended motion for equitable

tolling because the requested relief in the second is the same as in the first. Compare

ECF 297, PgID 7465 (requesting more time to complete § 2255 motion) with ECF 308,

PgID 7591–92 (requesting more time to complete § 2255 motion); see generally Haines

v. Kerner, 404 U.S. 519, 520–21 (1972) (explaining that Courts should liberally

construe pro se filings).

       Defendant has a right to equitable tolling "only if he shows (1) that he has been

pursuing his rights diligently, and (2) that some extraordinary circumstance stood in

his way and prevented timely filing." Holland v. Florida, 560 U.S. 631, 649 (2010)

(internal quotations and citation omitted). The Court has already found that

Defendant has satisfied both prongs in its earlier, (now-vacated) order granting

equitable tolling. ECF 271, PgID 7130–31. For the same reasons stated in that order,



                                           4
Case 2:15-cr-20217-SJM-APP ECF No. 322, PageID.7817 Filed 03/25/21 Page 5 of 7




the Court will grant the motion to equitably toll. The Court will equitably toll the

limitations period so that Defendant can submit a completed § 2255 motion that

complies with the rules. The limitations period will end seventy-five days from the

date of this order.

III.   Case Management

       The Court will deny Defendant's motions to extend, ECF 297, 314, as moot

because the Court has allowed Defendant to refile a completed § 2255 petition and

brief. For the same reason, the Court will deny Defendant's motions to stay the case

and motion to amend as moot. ECF 297, 308, 314.

       The Court will also deny Defendant’s motion to compel the prison warden to

return his legal materials for two reasons. ECF 321. First, the warden is not a party

to the present case. Second, Defendant has not shown that he has exhausted his

administrative remedies on the issue. See 42 U.S.C. §1997e(a) ("No action shall be

brought with respect to prison conditions under section 1983 of this title, or any other

Federal law, by a prisoner confined in any jail, prison, or other correctional facility

until such administrative remedies as are available are exhausted.").

       Going forward, Defendant has seventy-five days from the date of this order to

amend the § 2255 form petition to comply with Federal Rules. See generally Rules

Governing Section 2255 Proceedings for the United States District Courts. During that

time, Defendant must also submit a brief in support of the § 2255 motion. The brief

must comply with local rules. See generally E.D. Mich. L.R. 7.1. If the brief violates

local rules or is untimely filed, the Court will strike the brief.



                                            5
Case 2:15-cr-20217-SJM-APP ECF No. 322, PageID.7818 Filed 03/25/21 Page 6 of 7




      The Court will not afford future extensions to the deadline. See, e.g., Reynolds,

2020 WL 209749, at *4 ("[Defendant] is further advised that the Court will not

entertain any additional motions seeking an extension of time for filing his brief, or

any motions seeking to file an over-sized brief.") (quotation omitted). Defendant has

had over a year and a half to complete the § 2255 motion. In fact, Defendant has

represented to the Court that he has continued to work on it while the above orders

were pending. ECF 308, PgID 7590. The Court has decided seventy-five days is

enough for Defendant to complete the § 2255 motion because it is how long Defendant

requested. ECF 297, PgID 7465; ECF 308, PgID 7591. If Defendant submits a timely

brief and form petition that both comply with the local and federal rules, the Court

will order the Government to respond.

                                      ORDER

      WHEREFORE, it is hereby ORDERED that Defendant's motion for equitable

tolling, extension of time, or to amend [297] is GRANTED IN PART and DENIED

IN PART.

      IT IS FURTHER ORDERED that Defendant's motion to stay § 2255

proceedings and request to grant equitable tolling [308] is GRANTED IN PART and

DENIED IN PART.

      IT IS FURTHER ORDERED that Defendant's memorandum in support of

the § 2255 motion, ECF 297, PgID 7466–542, is STRICKEN from the record.

      IT IS FURTHER ORDERED that the Government's motion to strike [309] is

DENIED as moot.



                                          6
Case 2:15-cr-20217-SJM-APP ECF No. 322, PageID.7819 Filed 03/25/21 Page 7 of 7




      IT IS FURTHER ORDERED that the Government's amended motion to

strike [310] is GRANTED IN PART and DENIED IN PART.

      IT IS FURTHER ORDERED that Defendant's motion to notify of transfer

[312] is DENIED as moot.

      IT IS FURTHER ORDERED that Defendant's motion for extension to reply

to the Government's response [314] is DENIED as moot.

      IT IS FURTHER ORDERED that Defendant's motion to compel the warden

to return his legal documents [321] is DENIED.

      IT IS FURTHER ORDERED that Defendant must AMEND the § 2255 form

petition to comply with Federal and Local Rules no later than June 8, 2021.

      IT IS FURTHER ORDERED that must FILE an amended brief in support

of his § 2255 petition that complies with Federal and Local Rules no later than June

8, 2021.

      SO ORDERED.

                                      s/ Stephen J. Murphy, III
                                      STEPHEN J. MURPHY, III
                                      United States District Judge
Dated: March 25, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 25, 2021, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                         7
